Citation Nr: 0835843	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as bipolar disorder with 
psychotic features.

2.  Entitlement to service connection for herniated disc and 
degenerative disc disorder of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
October 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision in which 
the RO, inter alia, denied service connection
for an acquired psychiatric disorder (then characterized as 
depressive disorder, schizophrenia, and bipolar disorder) and 
for herniated disc and degenerative disc disorder of the 
lumbar spine.  The veteran filed a notice of disagreement 
(NOD) in March 2004.  The RO issued a statement of the case 
(SOC) in November 2005 and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later that same month.

In October 2004, the veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing the veteran 
submitted additional evidence along with a written statement 
waiving initial RO review.  The Board accepts this evidence 
for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2008).  As indicated below, during the 
hearing, the veteran indicated his desire to withdraw from 
appeal his claim for service connection for a herniated disc 
and degenerative disc disorder of the lumbar spine, to 
include the submission of a written statement too this 
affect. 

The Board's dismissal of the veteran's claim for service 
connection for a herniated disc and degenerative disc 
disorder of the lumbar spine is set forth below.  The claim 
for service connection for an acquired psychiatric disorder, 
diagnosed as bipolar disorder with psychotic features is 
addressed in the remand following the order; this matter is 
being remanded to RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDING OF FACT

On August 10, 2008, prior to the promulgation of a decision 
in the appeal, the veteran and his representative requested 
withdrawal of the appeal with regard to the   claim for 
service connection for a herniated disc and degenerative disc 
disorder of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, with regard to the claim for service connection for 
a herniated disc and degenerative disc disorder of the lumbar 
spine have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2008), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn on the record during a  
hearing, and at any time prior to the promulgation of a 
decision in the appeal.  38 C.F.R. §§ 20.202, 20.204(b)(1), 
(3) (2008).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a) 
(2008).  

During the August 10, 2008 Board hearing (p. 2), the veteran 
and his representative requested withdrawal of the appeal, to 
include the submission of said request in writing, as to the 
claim for service connection for herniated disc and 
degenerative disc disorder of the lumbar spine; hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration with respect to that claim.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claim for service connection for a lumbar spine 
disability. 


ORDER

The appeal as to the claim for service connection for a 
herniated disc and degenerative disc disorder of the lumbar 
spine is dismissed. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claim on appeal is warranted.

Initially, the Board notes that, during the August 2008 Board 
hearing, the veteran testified that, during service, he saw a 
psychiatrist for treatment at the Bethesda Naval Medical 
Center, while he was stationed in Washington, D.C.; however, 
these records have not been obtained.  Accordingly, the RO 
should undertake appropriate action to obtain the above 
referenced hospital records, dated from October 1984 to 
October 1985, from the Bethesda Naval Medical Center, in 
Bethesda, Maryland.  The RO should attempt to obtain such 
records from the National Personnel Records Center (NPRC), as 
well as from the hospital, directly.  The RO is reminded 
that, in requesting records from Federal facilities, efforts 
to assist should continue until either the records are 
obtained, or sufficient evidence indicating that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile, is received.  See 38 C.F.R. 
3.159(c)(2) (2007). 

The Board also finds that further development on the question 
of whether there exists a medical relationship between a 
current acquired psychiatric disability and active service is 
warranted.

Throughout the pendency of this appeal, the veteran has 
consistently asserted that his currently diagnosed bipolar 
disorder with psychotic features had its onset in service.  
The claims file reflects that in the January 2004 decision, 
the RO denied the claim for service connection on the weight 
of a December 2003 QTC examiner's opinion that treatment for 
a mental health condition was first shown in 1987, which was 
too remote from the time of his discharge.  The RO found that 
a July 2003 letter from R. R. Mouzon, P.h.D, in which the 
doctor opined that the veteran's schizophrenia began in 
service with an episode in the gas chamber was not probative 
because it was based solely on the veteran's report and not 
on evidence of record.  However, since that time, a 
significant amount of additional, pertinent evidence has been 
associated with the claims file, to include a June 1998 
clinical record from D. A. O'Brien, M.D., at Integrated 
Community Services showing a diagnosis of bipolar disorder. 
In a November 2004 letter from Dr. O'Brien, Medical Director, 
at Integrated Life Center, she stated that the veteran was 
under her care and had been a client at the Center from 
January 1986 to the present.  Dr. O'Brien also provided her 
telephone number and offered her assistance should there be 
any additional concerns.  

The report of an April 2005 psychological evaluation provided 
by the Georgia Department of Disability Adjudication reflects 
that the veteran indicated he had a "nerve problem" in 
service, which was the reason for his discharge, and since 
that time he had been depressed and heard voices.  It was 
also noted that the veteran stated he was not depressed and 
did not hear voices after high school.  The examiner opined 
that the veteran was considered a valid historian, and the 
findings of the examination were considered reliable.  In 
addition, psychological testing showed no indication of 
malingering behaviors.  The diagnosis was schizophrenia 
paranoid type, unspecified pattern; depressive disorder, NOS, 
and alcohol abuse, sustained full remission.
  
In a July 2008 letter, R. R. Mouzon, Ph.D. from Upreach 
Incorporated, the doctor stated his intent was to clear up 
perceived inconsistencies indicated in the veteran's prior 
denial for service connection and provide a timeline 
regarding the onset of the veteran's psychiatric symptoms.  
Dr. Mouzon noted the veteran's reports of psychiatric 
treatment in service and that his emotional instability 
played a major role for his service discharge.  He furthered 
that upon discharge, the veteran returned to Georgia, where 
he was hospitalized at Grady Memorial Hospital with 
subsequent psychiatric treatment from Dr. O'Brien in January 
1986.  Dr. Mouzon furthered that the veteran's psychiatric 
history from that point to present day is characterized by 
psychosis and impulsivity.  He stated that he has treated the 
veteran since 1987, intermittently,  the veteran receives 
treatment from a psychiatrist, and he has been hospitalized 
more than ten times due to his psychiatric disability.  

Given the veteran's assertions, and, in light of the 
additional medical evidence noted above, the Board finds that 
further VA examination and medical opinion is needed to 
resolve the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at a VA medical facility.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the original claim for service connection (as the 
claim will be considered on the basis of  the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Decatur, Georgia, dated through 
December 2007. The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since December 2007 
from the Decatur VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should afford the veteran another opportunity to 
present information and/or evidence pertinent to either or 
both claims remaining on appeal.  The RO should, explain to 
the veteran that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2008) amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The RO 
should also  ensure that its notice meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

The RO should specifically request that the veteran provide 
authorization to enable VA to obtain pertinent medical 
treatment records by R. R. Mouzon, Ph.D., at Upreach 
Incorporated, from 1987 to the present, and from D. A. 
O'Brien, M.D., Medical Director, at Integrated Life Center, 
from January 1986 to the present.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal. 


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should undertake appropriate 
action to obtain all outstanding 
pertinent records of psychiatric 
evaluation and treatment of the veteran 
at the Bethesda Naval Medical Center in 
Bethesda, Maryland, from October 1984 to 
October 1985.  The RO's efforts should 
include contact with all appropriate 
sources, to include NPRC, as well as the 
hospital, directly.

In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
veteran's service records until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the Decatur 
VAMC all outstanding records of mental 
health evaluation and/or treatment of the 
veteran, from December 2007 to the 
present. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim for service connection remaining on 
appeal. The RO should specifically 
request that the veteran provide 
authorization to enable VA to obtain all 
outstanding medical records from R. R. 
Mouzon, Ph.D. at Upreach Incorporated, 
from 1987 to the present, and from D. A. 
O'Brien, M.D., Medical Director, at 
Integrated Life Center, from January 1986 
to the present.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be provided to the psychiatrist and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, to include 
psychological testing, if warranted, 
should be accomplished  (with all findings 
made available to the physician prior to 
the completion of his or her report) and 
all clinical findings should be reported 
in detail.  

The psychiatrist should identify all 
current psychiatric disability/ies, to 
include bipolar disorder with psychotic 
features.  With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  

In rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service, 
and the veteran's assertions that he had 
psychiatric problems in service and that 
they have continued, to date.  The 
examiner should also address Dr. Mouzon's 
July 2003 and July 2003 opinions that the 
veteran's psychiatric condition had its 
onset while the veteran was on active 
duty

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the  
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112  (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


